DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 10/27/2021. Claims 1-18 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Applicant argues, page 12 of the remarks, “it is clear Lyon does not have the equivalent or analogue to claimed ‘file chunks’, much less the amended claim(s).”
The Examiner respectfully disagrees. The Examiner submits that “clusters” as taught by Lyon are equivalent or analogue to “file chunks”. Lyon teaches that files are typically stored on a storage device in storage units known as “clusters”, paragraph [0062] of Lyon. Examples of cluster sizes include 2048 bytes, 4096 bytes, and 8192 bytes, paragraph [0062] of Lyon. Thus, as taught by Lyon, a file as stored in a storage devices comprises one or more clusters.
Clusters are equivalent or analogue to “file chunks” based on the description in the instant filed specification. “file 320 is split into three file chunks 322, 324, and 326”, paragraph [0051] of the instant filed specification and FIG. 3/8 of the instant drawings. In Lyon, a file comprises one or more clusters. Each cluster of a file corresponds to a file chunk.
Applicant uses the language “file-based” chunk in the amended claims. There is no such language “file-based” or “file based” in the instant filed specification. The 
The broad scope of a “file chunk” as in the instant filed specification permits a cluster taught by Lyon to be directly mapped to a file chunk. If Applicant wishes a “file chunk” to be interpreted more narrowly, then Applicant must identify in the instant filed such narrow description or definition of a “file chunk”. “Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999)”. See MPEP 2173.05(a).III. The Examiner did not file a narrower description or definition of a “file chunk” in the specification.
In view of the foregoing remarks, independent claims 1 and 16-18 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyon US 2007/0250671 (“Lyon”).
As per independent claim 1, Lyon teaches A multi-client backup deduplication apparatus (FIG. 1 illustrates a system 100, para 0051. FIG. 2 illustrates backup with and without single-instance (deduplication) storage across clients, para 0064), comprising:
a memory (System memory 3509, para 0509 and FIG. 35);
a component collection in the memory (Any number of application programs may be stored in system memory 3509, para 0511 and FIG. 35), including:
a deduplicating backup processing component (FIG. 3 is a block diagram showing backup system 300 including backup engine (BE) 312, para 0075 and FIG. 3);
a processor disposed in communication with the memory (Processor 3507 in communication with system memory 3509 via system bus 3508, para 0508 and FIG. 35), and configured to issue a plurality of processing instructions from the component collection stored in the memory (Processor 3507 typically processes or executes various computer-executable instructions, para 0508 and FIG. 35), wherein the processor issues instructions from the deduplicating backup processing component (Processor 3507 typically processes or executes various computer-executable instructions, para 0508 and FIG. 35. For example, the backup engine (BE) performs backup and restore, FIG. 3), stored in the memory, to:
obtain, via at least one processor, a backup request datastructure associated with a first client, wherein the backup request datastructure identifies a source volume to backup (Protocol 360 defines a set of protocol states during backup and restore. “allowed requests” indicates client requests allowed while the protocol is in the state, para 0082. In protocol state “BeginBackup”, para 0271, client sends messages including “volumeName”, para 0271 and “fileSystem”, para 0271);
retrieve, via at least one processor, a master file table associated with the source volume (In protocol state “BeginBackup”, para 0271, client sends a message including a “fileSystem”, para 0271. A file system typically includes a master file table (MFT) that contains information about the files, folders, and other data on a volume, para 0060);
select, via at least one processor, from the master file table, a file entry associated with a file (MFT includes a plurality of “file records”, paras 0060-0061. A determination is made as to whether a “file record” has changed, para 0359);
determine, via at least one processor, a set of file data runs associated with the selected file entry (The file system (MFT) is linearly scanned, hashing each file record and checking for changes relative to a previous state, para 0357);
reassemble, via at least one processor, the file in a buffer using the determined set of file data runs (Given a changed file record, the clusters associated with the changed file record are determined, para 0359. Indices associated with changed clusters are stored in a memory, para 0408);
split, via at least one processor, the reassembled file into a set of file-based chunks in accordance with a specified maximum file-based chunk size (Given a changed file record, the clusters associated with the changed file record are determined. One or more of the associated clusters may have changed since the previous backup as indicated by the changed file record which indicates that there has been some change to the file, folder, or other data represented by the file record, para 0359 and FIG. 5. Cluster sizes include 2048 bytes, 4096 bytes, and 8192 bytes, para 0062);
generate, via at least one processor, a file-based chunk identifier for a file-based chunk in the set of file chunks (A current cluster hash is generated for each cluster in the file system that may have changed, the potentially changed clusters, para 0361 and FIG. 5);
determine, via at least one processor, that the file-based chunk with the generated file-based chunk identifier is not indexed in a global chunk index (The cluster hashes are compared to cluster hashes already stored by the backup system. Any current cluster hash for which there is not a matching stored cluster hash represents a cluster’s content that is not currently stored by the backup system, and is therefore needed, para 0362 and FIG. 5);
store, via at least one processor, the file-based chunk on a target volume (The needed cluster contents are retrieved from the file system being backed up and stored by the backup system, para 0363 and FIG. 5);
index, via at least one processor, the file-based chunk in the global chunk index, wherein the global file-based chunk index facilitates retrieving the file-based chunk from the target volume using the file-based chunk identifier (The cluster hashes are compared to cluster hashes already stored by the backup system. Any current cluster hash for which there is not a matching stored cluster hash represents a cluster’s content that is not currently stored by the backup system, and is therefore needed, para 0362 and FIG. 5);
generate, via at least one processor, a set of file-based chunk slice datastructures (FIG. 20 is an XML description showing the schema of an example Control data structure 1852, para 0448), wherein a file-based chunk slice datastructure in the set of file-based chunk slice datastructures maps source volume offset location of file data on the source volume to the corresponding file-based chunk offset location of that file data in the file-based chunk on the target volume (As shown in FIG. 20, control data structure 1852 includes a header section 2010 including a next data offset field 2013 indicating the offset of the next available cluster content data location in the data structure 1852, para 0449 and FIG. 20);
store, via at least one processor, the generated set of file-based chunk slice datastructures in a manifest file associated with the source volume (FIG. 20 is an XML description showing the schema of an example Control data structure 1852. In one example, Control data structure 1852 is implemented as a file and is used to maintain information about the client machine and volume most recently backed up. Once such file is maintained for each different volume cluster size, para 0448 and FIG. 20).
As per dependent claim 2, this claim is rejected based on arguments provided above for similar rejected claim 1.
As per dependent claim 3, Lyon discloses the apparatus of claim 1. Lyon teaches further, comprising: the processor issues instructions from the deduplicating backup processing component, stored in the memory, to: sort, via at least one processor, file entries of the retrieved master file table to facilitate sequential reading of data from the source volume (The backup server sorts the file records including the calculated cluster hashes, pare 0420 and FIG. 14. The client receives each contiguous range of needed clusters from the backup server and reads the content of the needed clusters from the volume being backed up, para 0418 and FIG. 14).
As per dependent claim 4, Lyon discloses the apparatus of claim 3. Lyon teaches wherein the file entries are sorted by first data run offset (The backup server sorts the file records using the calculated hashes, para 0420 and FIG. 14).
As per dependent claim 5, Lyon discloses the apparatus of claim 1. Lyon teaches wherein the file associated with the selected file entry exceeds a specified minimum threshold size (A cluster is typically the basic unit of storage for a storage device. Examples of cluster size include 2048 bytes, 4096 bytes, and 8192 bytes that are backed up, para 0062).
As per dependent claim 6, Lyon discloses the apparatus of claim 1. Lyon teaches wherein the file associated with the selected file entry is not in a specified set of excluded files (The backup system excludes from client backups any temporary data, cached data, and the like that exists on the client, para 0074).
As per dependent claim 7, Lyon discloses the apparatus of claim 1. Lyon teaches wherein the file-based chunk identifier for the file-based chunk is generated by using a cryptographic hash function to calculate a checksum of the file chunk (A current cluster hash is generated by MD5 hashing function, para 0063).
As per dependent claim 8, Lyon discloses the apparatus of claim 1. Lyon teaches wherein the target volume is one of: a distributed storage platform, a cloud storage service (The present invention is suitable for implementation in a variety of different types of networking and computing systems, para 0050 and FIG. 1).
As per dependent claim 9, Lyon discloses the apparatus of claim 1. Lyon teaches wherein the file-based chunk is stored on the target volume compressed (Cluster data may be stored in a compressed format, para 0504).
As per dependent claim 10, Lyon discloses the apparatus of claim 1. Lyon teaches wherein a file-based chunk slice datastructure in the generated set of file-based chunk slice datastructures includes the file chunk identifier of the file chunk (FIG. 24 is an XML description of a schema of an example global cluster data structure 1822, para 0463. As shown in FIG. 24, each record section 2420 includes information uniquely identifying a cluster stored in the backup database including a hash field 2421 that is an MD5 hash of the cluster contents, para 0464).
As per dependent claim 11, Lyon discloses the apparatus of claim 1. Lyon teaches further, comprising: the processor issues instructions from the deduplicating backup processing component, stored in the memory, to: retrieve, via at least one processor, a bitmap file associated with the source volume; determine, via at least one processor, empty space locations on the source volume using the bitmap file; generate, via at least one processor, a set of sparse chunk slice datastructures, wherein a sparse chunk slice datastructure in the set of sparse chunk slice datastructures specifies unused space location on the source volume; and store, via at least one processor, the generated set of sparse chunk slice datastructures in the manifest file associated with the source volume (FIG. 27 is an XML description showing the schema of an example data structure 1828, para 0475. Record sections 2720 are typically added to the data structure 1828 file in the order received from the client. Once a record 2720 is added it is typically not changed, except when recovering space from deleted backups, para 0476).
As per dependent claim 12, this claim is rejected based on arguments provided above for similar rejected claim 1.
As per dependent claim 13, Lyon discloses the apparatus of claim 1. Lyon teaches further, comprising: the processor issues instructions from a restore processing component (FIG. 3 illustrates a client restore module (CRM) 326, para 0076. CRM 326, operating on example client 120, to perform restore operations in conjunction with backup engine (BE) 312, para 0077), stored in the memory, to:
obtain, via at least one processor, a restore request datastructure associated with the first client, wherein the restore request datastructure identifies the manifest file and a restore volume (A client may send a begin restore request 912 to the backup server, para 0387. While the protocol is in restoring state 920, the client sends get clusters requests 922 to the backup server, each request requesting the backup server to send backed-up data, para 0389 and FIG. 9);
select, via at least one processor, a file-based chunk slice datastructure from the manifest file (At step 1712, the client requests the desired backup data to be restored. The client sends one or more get clusters request messages, each specifying contiguous range of cluster contents to be restored, para 0433 and FIG. 17);
determine, via at least one processor, a file-based chunk identifier specified in the selected file-based chunk slice datastructure; determine, via at least one processor, a file-based chunk offset location specified in the selected file-based chunk slice datastructure; determine, via at least one processor, a source volume offset location specified in the selected file-based chunk slice datastructure; (At block 1714, the backup server determines the specific volume backup containing the clusters requested for restore by the client and begins creating a map of backed-up volume clusters. In one example, each entry in the cluster map includes a cluster's volume index and a pointer to the backed-up contents for the cluster in the backup database, para 0434 and FIG. 17);
copy, via at least one processor, from the file-based chunk identified by the specified file-based chunk identifier and stored on the target volume, the portion identified by the specified file-based chunk offset location, to the restore volume at location identified by the specified source volume offset location (At block 1718, once the requested clusters are listed in the map, the backup server reads the specific cluster contents from the backup database and sends the contents to the client, paras 0435-0436 and FIG. 17).
As per dependent claim 14, Lyon discloses the apparatus of claim 13. Lyon teaches wherein the restore volume is an image file (A backed-up image file is successfully restored, para 0286).
As per independent claim 16, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable memory see para 0517 of Lyon.
As per independent claim 17, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 35 of Lyon.
As per independent claim 18, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of Sinha et al. US 2019/0079747 (“Sinha”).
As per dependent claim 15, Lyon discloses the apparatus of claim 1. Lyon may not explicitly disclose, but in an analogous art in the same field of endeavor, Sinha teaches further, comprising: the processor issues instructions from a virtual machine handling component (FIG. 6 illustrates an example virtualized file server (VFS) environment 600 in which a VFS 202 is deployed across multiple clusters 618. A system manager 602 may be, e.g., computer program code, executed on one or more of the host systems 201, para 0217 and FIG. 6), stored in the memory, to:
obtain, via at least one processor, a virtual machine initialization request datastructure associated with the first client, wherein the virtual machine initialization request datastructure identifies the manifest file and a copy-on-write file (FIG. 8 illustrates a method 800 for deploying a virtualized file server (VFS). The method 800 begins at step 802 by receiving a request to deploy a VFS on a plurality of host machines. Step 808 may create a user VM on the host machine, para 0143 and FIG. 8. The deployment image may be provided to each host machine 201 by a snapshot operation that creates a snapshot of the deployment image for each host machine 201. The snapshot operation may provide the data contained in the deployment image to other host machines 202 using a copy-on-write technique, para 0138);
map, via at least one processor, the manifest file to a virtual disk (Referring to FIG. 8, step 806 may provide the selected deployment image to each host machine via a virtual disk, para 0143 and FIG. 8);
subscribe, via at least one processor, to read notifications and write notifications associated with the virtual disk (A network share may be presented to a user VM 105 as one or more discrete virtual disks, para 0072);
obtain, via at least one processor, a notification associated with the virtual disk (A network share may be presented to a user VM 105 as one or more discrete virtual disks, para 0072);
determine, via at least one processor, specified data blocks associated with the notification (Each user VM 105 may access one or more virtual disk images 206 stored on one or more disks 204 of a local storage 122, para 0073);
determine, via at least one processor, that the specified data blocks were previously copied from the target volume to a cache associated with the virtual disk (The client may cache the address of the FSVM on which the file or folder is located, so that it may send subsequent requests for the file or folder directly to that FSVM, para 0057);
use, via at least one processor, the copy-on-write file to handle the notification, wherein a read notification is handled by providing the specified data blocks from the copy-on-write file, and wherein a write notification is handled by updating the specified data blocks in the copy-on-write file (The snapshot operation may provide the data contained in the deployment image to other host machines 202 using a copy-on-write technique in which the host machines 202 are provided with read access to the image without copying the image. Subsequently, if any of the host machines 202 were to write to the image (which is not ordinarily permitted for deployment images), then the written data may be stored in the form of changes (e.g., deltas) from the image, para 0138).
Given the teaching of Sinha, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Lyon with “further, comprising: the processor issues instructions from a virtual machine handling component, stored in the memory, to: obtain, via at least one processor, a virtual machine initialization request datastructure associated with the first client, wherein the virtual machine initialization request datastructure identifies the manifest file and a copy-on-write file; map, via at least one processor, the manifest file to a virtual disk; subscribe, via at least one processor, to read notifications and write notifications associated with the virtual disk; obtain, via at least one processor, a notification associated with the virtual disk; determine, via at least one processor, specified data blocks associated with the notification; determine, via at least one processor, that the specified data blocks were previously copied from the target volume to a cache associated with the virtual disk; and use, via at least one processor, the copy-on-write file to handle the notification, wherein a read notification is handled by providing the specified data blocks from the copy-on-write file, and wherein a write notification is handled by updating the specified data blocks in the copy-on-write file”. The motivation would be that virtual machines provide resource utilization advantages, para 0006 of Sinha.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132